DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an object” in ll. 2. It is unclear whether it means the same “tested object” presented in its parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4, 7, 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2019/0179160).
Regarding claim 1, Ito teaches a device (Figs. 10-11: aerial image display device 2A) for generating floating images (Figs. 10-11 and 13: aerial image 4), comprising: 
an optical imaging module (Figs. 10-11: imaging optical panel 14A), configured to generate a first floating image (Figs. 10-11: aerial image 4); 
a sensing module (Figs. 10-11: distance sensor 72 including light emitter 76 and light receiver 78), sending a detection signal (Fig. 11: sensing results from distance sensor 72 that is input to controller 74) to sense first position information of a tested object (Fig. 11: finger 84; [0083]-[0086]) at a first time point (Fig. 11: time point seeing finger interact with aerial display device), and generating a feedback signal (Figs. 10-11: signal sent from controller 74 to display unit 12; [0083]: 3rd sentence) according to the first position information when the first position information is within a contour range of the first floating image (Fig. 10: detection region 80 necessarily overlapping with contour range of aerial image 4 for making aerial display device useful); and 
a signal processing module (Figs. 10-11: controller 74), electrically connected to the optical imaging module and the sensing module to receive the feedback signal ([0083]: 3rd sentence), and generating at least one control command ([0083], 3rd sentence: “control signal”; [0084]: control signal according to buttons 86-92 of aerial image 4 in Fig. 13) and/or at least one feedback command ([0086]; Examiner’s Note: feedback command is interpreted as command rd sentence: “external device”; Fig. 13: exemplary external device implied as an air condition, which has an inherent controller) to perform corresponding control on the controller, and the at least one feedback command is transmitted to the optical imaging module, so that the optical imaging module generates a second floating image that is different from the first floating image.

Regarding claim 2, Ito further teaches the device as claimed in claim 1, wherein the optical imaging module comprises: 
a light source (Figs. 10-11: display unit 12 including backlight 26), electrically connected to the signal processing module, and generating a first light (Figs. 10-11: light from display unit 12) or a second light; 
a light filter (Figs. 10-11: louver film 16A) receiving the first light or the second light, and performing patterning and optical field pattern optimization on the first light (Figs. 6-7; [0058]-[0063]) or the second light; and 
an optical modulator (Fig. 4: structure of incident face 14a of imaging optical panel 14, which includes a plurality of dihedral corner reflectors 40; [0043]; [0052]-[0053]), receiving the first light or the second light, focusing the first light or the second light, and generating the first floating image by using the first light ([0052]-[0053]), or generating the second floating image by using the second light.

claim 4, Ito further teaches the device as claimed in claim 2, wherein the light filter is an integrated imaging film recording direction and angle information of light forming the floating image ([0060]-[0062]).

Regarding claim 7, Ito further teaches the device as claimed in claim 1, wherein the optical imaging module comprises: 
a display module (Figs. 10-11: display unit 12, which is a LCD display unit according to para. [0042]), electrically connected to the signal processing module, and comprising a plurality of pixels capable of being individually driven (Examiner’s Note: a LCD display panel inherently comprises a plurality of pixels capable of being individually driven), and generating at least one light by controlling a lighting state of individual pixels of the plurality of pixels; and 
an optical modulator, receiving the at least one light, and focusing the at least one light to generate the floating image corresponding to the at least one light.

Regarding claim 11, Ito further teaches the device as claimed in claim 1, wherein the optical imaging module is located in a space of an object (Fig. 10-11: imaging optical panel 14 as an exemplary object), and the sensing module is arranged on a side surface of the space and a periphery of the floating image (Fig. 11: in view of BRI, space in housing is a periphery of aerial image 4).

claim 12, Ito further teaches the device as claimed in claim 1, wherein the second floating image has a different shape, color, image, or brightness from that of the first floating image ([0086]).

Claim 13 is rejected for substantially the same rationale as applied to claim 1.

Regarding claim 14, Ito teaches the method as claimed in claim 13, further comprising: 
sending a second detection signal to sense second position information of the tested object at a second time point after the first time point (Fig. 13; [0084]; Examiner’s Note: each of operation buttons 86-92 corresponds to a detection signal), and when the second position information is located outside the contour range of the first floating image, stopping generating the feedback signal and stopping generating the at least one control command (Fig. 13; [0084]; Examiner’s Note: no detection of an operation button being air-touched results in stopping of generation of detection result and accordingly stopping of control command) and/or the at least one feedback command corresponding to the feedback signal according to the second position information, stopping performing the corresponding control according to the at least one control command, stopping generating the second floating image different from the first floating image according to the at least one feedback command, and resuming generating the first floating image.

claim 15, Ito further teaches the method as claimed in claim 13, wherein the second floating image has a different shape, color, image, or brightness from that of the first floating image ([0086]).

Regarding claim 16, Ito further teaches the method as claimed in claim 13, wherein the detection signal is an invisible light signal ([0082]) or an ultrasonic signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0179160).
Regarding claim 5, Ito further teaches the device as claimed in claim 1, wherein the optical imaging module comprises: 
a first light-emitting module (Figs. 10-11: display unit 12), electrically connected to the signal processing module, and generating a first light (Figs. 10-11: light from display unit 12 for forming aerial image 4), and 

Ito does not expressing teach in this embodiment wherein the first light-emitting module comprises: 
a light-emitting layer, generating the first light; 
a first electrode, located on a light-emitting surface of the light-emitting layer; and 
a second electrode, located on another side of the light-emitting layer opposite to the light-emitting surface, wherein the first electrode and the second electrode control a lighting state of the light-emitting layer;
However, the features above merely indicate that the display unit (first light-emitting module) is a display unit based on OLEDs or LEDs (as the features are associated with a typical pixel structure of an OLED or LED display). Ito teaches in another embodiment ([0042], last sentence) that it is an option using an OLED display as an alternative to a LCD display in Figs. 10-11. As for a specific pixel structure of an OLED display, it is common knowledge to implement the claimed structure for an OLED display.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Ito in Figs. 10-11 with Ito’s another technique of using an OLED display to replace the LCD display unit 12 and applying the commonly known structure OLED pixel structure to construct the OLED display.
It would have been an obvious matter of design choice, as suggested by Ito in last sentence of para. [0042].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0179160) in view of Tomisawa et al. (US 2010/0245345).
Regarding claim 3, Ito teaches the device as claimed in claim 2. Ito does not further teach the device in claim 2, wherein the optical modulator is a microlens array, an optical fiber, an optical grating, or a photonic crystal.
The instant claim is different from Ito’s technique in that Ito’s aerial image results from reflection while the instant invention uses transmission approach to form the floating image. The differentiating limitation is not new, however.
Tomisawa, for instance, teaches in Figs. 1-3 using image transfer panel 20 including microlens arrays to form a floating/aerial image.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Ito’s technique with Tomisawa’s technique.
Because either a reflection or a transmission approach has to be used to form a floating/aerial image, one ordinary skill in the art would try any of the approaches to achieve the optimized result.

Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0263612 (Shinohara et al.) discloses an input device providing a stereoscopic/floating image I (Figs. 3-6) with which a user interacts.
US 2016/0364836 (Sumi et al.) discloses in the entire disclosure using microlens array for forming floating/aerial images of an input device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693